Citation Nr: 0215508	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  95-37 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including paranoid schizophrenia, a schizoaffective 
disorder, major depression, and post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
September 1971 to December 1974.

The veteran appealed a decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which had denied his petition to reopen a previously 
denied claim for service connection for an acquired 
psychiatric disorder.  The Board of Veterans' Appeals 
(Board), however, in October 1999, reopened the claim-based 
on the submission of new and material evidence, found the 
claim well grounded, and remanded it to the RO for further 
development and consideration.  See 38 C.F.R. § 3.156(a) 
(1999); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  After completing the development requested, the RO 
continued to deny the claim and returned the case to the 
Board.  This is the only claim currently before the Board.  
See 38 C.F.R. § 20.200 (2002).

The RO also more recently, however, in July 2002, denied 
additional claims for service connection for residuals of 
back, neck, and right knee injuries.  And after receiving 
notice of that decision, the veteran submitted a statement 
in August 2002 to initiate an appeal.  His representative 
also addressed these additional claims in a statement even 
more recently submitted in October 2002.  So these additional 
claims will be addressed in the REMAND portion of this 
decision following the ORDER.



FINDINGS OF FACT

1.  In April 1974, while on active duty in the military, the 
veteran violated the Uniform Code of Military Justice by 
unlawfully possessing marijuana and heroin; he subsequently 
underwent an Article 15 non-judicial punishment.

2.  Efforts to rehabilitate him in service were unsuccessful 
and he was absent without leave for some 200 days, ultimately 
resulting in his separation from the military for the good of 
the service.

3.  Although he initially was discharged under other than 
honorable conditions, it later was upgraded after service to 
under honorable conditions.

4.  A psychiatric disorder was never clinically diagnosed 
during service, however, and a psychosis was not diagnosed 
within one year after his separation from service.

5.  All of the veteran's symptoms and treatment during 
service, and for many ensuing years after service-until, at 
least, the early 1990s, have been attributed by competent 
medical evidence to his chronic use of illicit drugs or 
alcohol.

6.  The veteran was dismissed from his job as a social worker 
in 1992, and he experienced a very noticeable exacerbation of 
his symptoms as a consequence due to his resulting financial 
problems and other ongoing personal difficulties in his 
private civilian life, including his marriage, the death of 
his mother, etc.

7.  The medical evidence concluding the veteran's current 
psychiatric disorders are not related to his service in the 
military are more probative than the medical evidence to the 
contrary, when considered along with the medical and 
other records contemporaneous to service and to the 
immediately ensuing years.


CONCLUSION OF LAW

None of the veteran's current psychiatric disorders either 
were incurred or aggravated during his active duty service in 
the military, and his psychoses may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1153; 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act of 
2000 (the "VCAA")

On November 9, 2000, during the pendency of this appeal, the 
President of the United States signed into law the VCAA.  
This new law eliminated the requirement of submitting a well-
grounded claim.  It also revised VA's obligations insofar as 
notifying the veteran of the type of evidence needed to 
support his claim-and thereby complete his application for 
benefits, and assisting him in obtaining evidence if it is 
potentially relevant to his case.  This includes, when 
necessary, having him examined to obtain a medical opinion.  
The VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002), and the implementing 
regulations are found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Since this change in law occurred during the 
pendency of this appeal, the veteran is entitled to have the 
VCAA considered when deciding his case because it provides 
procedural safeguards and protections to him that were not 
previously available.  See, e.g., Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); Dudnick v. Brown, 10 Vet. App. 
79, 80 (1997).

Here, though, the requirements of the VCAA have been 
satisfied.  As alluded to earlier, the Board rather recently 
remanded this case to the RO in October 1999 for further 
development and consideration.  This included obtaining the 
records of any psychiatric treatment the veteran had received 
since service (either contemporaneous to his discharge from 
the military or currently, and regardless of whether it was 
at a VA, private or other facility).  The Board also directed 
in the remand that he undergo a VA psychiatric evaluation to 
obtain a medical opinion concerning his current diagnosis(es) 
and the cause (i.e., etiology) of them.  Furthermore, the 
Board requested that the designated VA examiner also indicate 
whether the veteran's acknowledged substance abuse is related 
to his service in the military-and, in particular, whether 
it is part and parcel or an underlying residual of his 
psychiatric problems.

After receiving the case back from the Board, the RO sent the 
veteran a letter later in October 1999 asking that he 
identify any additional sources of treatment for his mental 
illness.  And to make it easier for him, the RO enclosed two 
VA Form 21-4142s for his convenience so that he could 
authorize VA to obtain any confidential medical records that 
he listed.  The RO also enclosed 
VA Form 21-4138 for any additional comment or arguments that 
he wanted to make.

Numerous additional medical records were obtained as a result 
of the RO's letter, on remand, requesting this evidence.  
This included statements from Theron M. Corvin, Ed.D., AMBP, 
of the Center for Counseling & Human Development, Inc., and 
Sandra E. Cline, Ph.D., a clinical psychologist, as well as 
medical records of both inpatient and outpatient treatment 
the veteran has received from VA since 1999.  Also submitted 
were lay statements from his sister and 
ex-wife.  The RO also had him examined, as requested in the 
Board's remand, by a VA psychiatrist for a professional 
medical opinion concerning the merits of the case.  And the 
veteran has not identified the existence of any additional 
medical or other evidence, that is obtainable, which has not 
already been obtained.  Also, although he indicated in a May 
2002 statement that he wanted a hearing in Washington, D.C., 
before a Member of the Board (a central office (CO) hearing), 
he already had this type of hearing in June 1999, by the 
Member of the Board who subsequently signed the remand in 
October 1999.  And although that judge is no longer employed 
at the Board, since having retired, the veteran recently 
indicated in October 2002 (via his representative) that he no 
longer wants a hearing before a Member of the Board.  So 
although given an opportunity to testify at this type of 
hearing, again, he ultimately declined by withdrawing his 
request.  See 38 C.F.R. § 20.702(e).

The Supplemental Statement of the Case (SSOC) issued in May 
2002 discussed the RO's reasons and bases for continuing to 
deny the claim, even after the submission of the additional 
medical and other evidence obtained on remand.  And the 
Statement of the Case (SOC) and Supplemental Statements of 
the Case (SSOCs) previously issued, before the Board's 
remand, did the same.  The SOC and SSOCs also cited the 
governing laws and regulations.  So the veteran has been 
continually apprised of the type of evidence needed to 
substantiate his claim and thereby complete his application 
for benefits.  The RO also sent the veteran a development 
letter in June 2002, specifically concerning his alleged 
stressors pertaining to his PTSD, and he submitted a 
statement in July 2002 in response before the RO actually 
decided this claim later that month.  So there is no 
legitimate reason to further delay a decision in his case 
since all of the preliminary notice and development required 
by the VCAA has been completed.  See, e.g., 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, the Board may proceed to issue a 
decision in this appeal without fear of prejudicing him.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

II.  Governing Legal Criteria and Analysis

Service connection may be granted for current disability if 
it is the result of a disease contracted or an injury 
sustained while on active duty in the military.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection also may be 
granted for a pre-existing condition if it was aggravated 
during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
Furthermore, psychoses such as schizophrenia and sometimes 
major depression will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD-in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

There is medical evidence both for and against the claim as 
to whether the veteran currently has a psychiatric disorder-
however diagnosed, as a result of his service in the 
military.  Several of the numerous medical records submitted 
or otherwise obtained since he initially filed his petition 
to reopen the claim in 1994 confirm that he has a psychiatric 
disorder.  In fact, it has been variously diagnosed, 
ranging from PTSD, to chronic adjustment disorder, to 
paranoid schizophrenia, to schizoaffective disorder, to major 
depression.  Even more important, though, regardless of the 
specific diagnosis, is whether any of them are causally 
related to his service in the military or, instead, are due 
to other unrelated factors.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  Also found at Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  And it is in this very critical latter respect that 
the medical evidence against the claim is more probative than 
the medical evidence supporting the claim.  Therefore, since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the appeal must 
be denied.  See 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

The medical evidence supporting the claim of current 
psychiatric disability related to service consists of the 
report of a January to February 1997 hospitalization at the 
VA Medical Center (VAMC) in Tuskegee, Alabama; the report of 
a May 1999 mental status evaluation by Fernando Lopez, M.D., 
a psychiatrist who conducted the examination for the Social 
Security Administration (SSA) after the veteran had filed a 
separate claim with that agency; a June 1999 statement from a 
VA treating psychiatrist; and March and August 2002 
statements from Sandra E. Cline, Ph.D., a private clinical 
psychologist in Ozark, Alabama.

All of these statements and reports point out the veteran was 
very successful when he initially entered the military-and, 
in fact, even received a top secret clearance to work at Ft. 
Meyer, Virginia, and the Pentagon in Washington, D.C., from 
1972 to 1973 in an area of communications requiring him to 
send out and decode cryptic messages during the Vietnam War.  
His service personnel records also contain an official letter 
of appreciation from his commanding officer, 
dated in June 1973, for his very exemplary service while 
working in that capacity.  But things had taken a definite 
turn for the worse by April 1974 when he was given an Article 
15 non-judicial punishment for violating the Uniform Code of 
Military Justice (UCMJ), Article 86, by possessing heroin and 
marijuana.  And as a consequence of that infraction, he was 
assigned to a halfway house for drug rehabilitation, 
whereupon after his release, he went absent without leave 
(AWOL) for some 200 days.  When eventually apprehended in 
California and evaluated locally at Ft. Ord, he requested 
separation from the military for the good of the service.  He 
initially received a discharge in December 1974 under other 
than honorable conditions, but it later was upgraded after 
service to under honorable conditions.

The statements and reports supporting the claim indicate the 
reason the veteran used illicit drugs and went AWOL during 
service was because he experienced a severe mental breakdown 
from having to deal with the enormous pressures and stress of 
his job in the telecommunications department at the Pentagon 
decoding the cryptic messages.  They and the veteran claim 
that seeing all the graphic sites of the war on television 
and elsewhere took their toll on his mental state, causing 
him to have recurring bad dreams about people getting blown 
up-especially soldiers he knew personally who had to serve 
overseas in Vietnam.  He also said that his 
co-workers at the Pentagon often made inappropriate remarks 
about innocent people dying in Vietnam or getting severely 
injured, and that he began to detest the U.S.' presence there 
more and more, partly because he felt somehow responsible for 
those injured and killed.  He also said that he did not 
adjust as he should have even after receiving a courtesy 
reassignment to Ft. Rucker, Alabama, near is hometown, 
because he just fell in with the wrong crowd there and did 
not receive the psychiatric treatment from the military that 
he so desperately needed.  Moreover, according to him and the 
supporting statements and reports, he never recovered after 
his discharge from the military-ultimately precipitating his 
numerous current psychiatric diagnoses.  So he, and those 
supporting him, believe that service connection is warranted 
because his deviant behavior and maladjustment in service 
were, in actuality, early indications of his later diagnosed 
mental illness.

The actual medical and other records more contemporaneous to 
the relevant time in question, however, tell a significantly 
different story than the veteran alleges long after the fact, 
and which he apparently recounted to those who, in turn, 
submitted statements supporting his claim.  See Reonal v. 
Brown, 5 Vet. App. 458 (1993) (a diagnosis is only as good 
and credible as the history on which it was predicated).  So 
those medical opinions are inherently less reliable than they 
would be were this not the case.  In Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996), the Court held that 
contemporaneous medical findings may be given more probative 
weight than a medical opinion coming years after separation 
from service-particularly when, as here, the opinions in 
question were based on an inaccurate oral history provided by 
the veteran or, at the very least, resulted from an 
incomplete history wherein he conveniently left out several 
important details of real significance.

While the veteran's service personnel records do, indeed, 
confirm that he had the behavioral difficulties alleged, his 
service medical records (SMRs) do not reveal treatment or 
rehabilitation for anything other than his use of illicit 
drugs.  A psychiatric disorder was never diagnosed while he 
was in service.  And although he complained of experiencing 
depression or excessive worry (anxiety) when completing a 
medical history questionnaire during an April 1974 
examination, which was specifically at the time in question, 
he also denied experiencing any memory loss/amnesia or 
nervous trouble of any sort.  And when again examined only a 
few months later, in October 1974, just two months prior to 
his discharge, he specifically denied experiencing any 
depression or excessive worry when completing the very same 
questionnaire.  He also again denied experiencing any memory 
loss/amnesia or nervous trouble of any sort.  He complained, 
instead, of frequent trouble sleeping.  But still, a 
psychiatric disorder was not actually diagnosed-either at 
the conclusion of that particular evaluation or at any other 
time while in service; the only symptoms noted clinically in 
service were those attributed to his use of illicit drugs.  
Nor was a psychosis of any sort diagnosed even within one 
year after his discharge from the military.  Rather, he 
continued to have symptoms and receive treatment virtually 
exclusively aimed at rehabilitating him from abusing illicit 
drugs.

Although the veteran filed his initial claim for service 
connection for a mental disorder in June 1984, nearly 10 
years after his discharge from the military, a VA 
psychiatrist who subsequently examined him in November 1984, 
in connection with his initial claim, indicated at the 
conclusion of that evaluation that he could not make a 
psychiatric diagnosis based on the results of his clinical 
interview with the veteran.  So, again, any symptoms that he 
may have been experiencing up to that point in time, even if 
objectively shown, were not causally attributed to a 
psychiatric disorder related to his service in the military 
but, instead, were due to other unrelated factors.

It was not until several years later that the veteran 
actually began experiencing symptoms or receiving treatment 
for anything other than his abuse of illicit drugs.  And even 
then, the records show that his need for treatment was not 
caused by the alleged events in service but, instead, was 
necessary because of various problems that he was 
experiencing in his personal civilian life-both at his job 
and at home with his family.

While undergoing a psychiatric evaluation in July 1991, on 
self-referral, by the Southern California Kaiser Permanente 
Medical Group, the veteran indicated that he had been 
separated from his third wife for about two years, and that 
he had been "doing relatively [okay]" until recently with 
the accumulation of a series of stressors in his life.  
Specifically, he cited a change in the nature of his civilian 
job (to a position wherein he was in charge of directing and 
running a program-albeit without any formal designation as 
such, which was overly large and understaffed).  He also 
cited the separation from his wife and pending garnishment of 
his wages as a consequence of that, some apparent mix-ups 
with his state and federal income taxes, his preparation for 
licensure, mounting guilt over what he described as his own 
bad life decisions, and most recently the death of his mother 
in March 1991.  Aside from that, however, when specifically 
questioned about his habits and use of illicit drugs, he 
simply stated that he "[did not] want to go into that part 
right now."  He also acknowledged that he had behavioral 
issues even as an adolescence, before entering the military, 
being kicked out of school and involved with gangs, even his 
own at the tender young age of 12.  But he went on to 
acknowledge that, despite those early problems in his life, 
he completed college after his discharge from the military 
and obtained his credentials for social work-the field that 
he was now working in at Patton State Hospital, a mental 
institute.  Also during the actual objective mental status 
evaluation, he gave no prior psychiatric history, and in the 
overall diagnostic assessment the evaluating psychiatrist 
indicated the veteran had "life and occupational 
circumstance problems."  There was no mention whatsoever, 
conversely, of any mental problems as a residual of his 
service in the military.

The same was true when the veteran again was examined by 
Kaiser Permanente the following month, August 1991.  He 
reiterated that he had been "doing fine" until the recent 
onslaught of the events mentioned.  He also indicated that he 
had taken some time off from work to be with his wife who 
underwent surgery, and he continued to state that he needed 
more psychiatric medication to help alleviate his increasing 
symptoms.

Unfortunately, according to records since obtained from the 
SSA and elsewhere, the veteran last worked in 1992 at the 
Patton State Hospital.  And his mental state has continued to 
progressively decline during the several ensuing years, 
ultimately resulting in the multiple psychiatric diagnoses 
that he currently has.  The SSA records show that he was 
physically injured in a motor vehicle accident while aboard a 
bus that was transporting some of the patients at the 
facility, but that actual grounds for his eventual 
termination apparently was because he made threats of 
violence to others.  He has never returned to work during the 
years since, and the medical and other records concerning the 
treatment that he has received cite his inability to return 
to work (specifically, his resulting financial woes) and 
various other problems in his private civilian life as the 
cause for his current mental illness.

The veteran already was not employed when he underwent a 
psychiatric assessment in August 1992 at the Georgia Mental 
Health Institute.  He was trying to get SSA benefits and, 
although depressed with suicidal ideations, etc., he 
maintained that he still was doing "okay."  He claimed that 
some people in California, where he had worked as a social 
worker, were "given bad information about him."  A more 
recent record, dated in January 1994, indicates that 
authorities at Patton State Hospital even physically barred 
him from the grounds of that facility (as a "suspicious 
subject") due to verbal death threats that he had made 
towards a Patton Health and Safety Employee and several 
employees of the San Bernardino State Compensation Office.  
The records of a psychiatric evaluation that he underwent 
that very same month at Canyon Ridge Hospital show Axis I 
admitting diagnoses of major depression, rule out organic 
affective disorder secondary to alcohol, and polysubstance 
abuse.  Even more importantly, on Axis IV, it was indicated 
the stressors causing and contributing to the exacerbation of 
the Axis I diagnoses were the veteran's severe financial 
problems and his lack of family support.  The final Axis I 
diagnoses when discharged were organic affective disorder and 
polysubstance abuse, and the Axis IV stressors continued to 
be the severe financial problems and lack of support.  So, 
again, although the veteran very obviously was experiencing 
severe mental distress, it was not causally related to his 
service in the military but, instead, to other unrelated 
factors attributable to his then current unfortunate 
circumstances.  See, e.g., Hernandez-Toyens v. West, 11 
Vet. App. 379, 381-82 (1998) (the Axis IV listing is the 
means of commenting on the contributing factors in the 
development or exacerbation of the mental diagnoses mentioned 
on Axis I).

More recently dated records from the San Bernadino County 
Department of Mental Health show essentially the very same 
findings, where the veteran was seen at various times from 
February 1994 to January 1995.  He continued to voice 
concerns over the possible breakup of his marriage, his 
fourth one, and persistent financial problems since he was 
still unemployed.

Even when seen in a VA outpatient clinic in June 1994 for 
chronic depression, insomnia, anger, and suicidal and 
homicidal ideations-with a history of prior treatment, 
including hospitalization, for these very same symptoms, the 
veteran indicated that he was experiencing some problems in 
his marriage and had stopped taking his anti-depressant 
medication.  He also acknowledged that he had not worked in 
two years, thereby causing him severe financial hardship-
noting also that he had been turned down for Social Security 
disability income (SSDI).  And although he claimed 
experiencing longstanding problems with his "nerves," the 
examining physician indicated that VA had been unable to 
actually verify that.

The veteran also has received both inpatient and outpatient 
treatment from VA at various times since 1999 for the very 
same symptoms-anger, suicidal and homicidal ideations, etc.  
And as alluded to earlier, all of the conditions at issue 
have been diagnosed either at one time or another in the 
course of being treated.  So the determinative issue, as 
mentioned earlier, is the cause of them.

The Board's October 1999 remand was partly for the specific 
purpose of having the veteran undergo a VA psychiatric 
evaluation to obtain a medical opinion concerning the cause 
of his variously diagnosed psychiatric disorders to date.  
And he underwent the requested evaluation in April 2000.  But 
at the conclusion of it, the examining VA physician indicated 
that none of the veteran's current psychiatric disorders-
even the schizoaffective disorder diagnosed during that 
evaluation, are causally related to his service in the 
military.  That VA examiner cited specific medical and other 
evidence in the record as rationale for his opinion.  
Conversely, most, albeit not all, of the medical statements 
and reports supporting the veteran's claim did not do that-
but, instead, primarily only contained very conclusory 
statements that are not otherwise consistent with the 
evidence more contemporaneous to the relevant time at issue.  
So there is justification for giving more probative weight to 
the contrary medical opinion of the VA examiner against the 
claim.  See, e.g., Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Although in these situations the Board may not 
ignore the opinions supporting the claim, the Board certainly 
is free to discount the credibility of them, so long, as 
here, the Board provides an adequate discussion of its 
reasons and bases for doing this.  Sanden v. Derwinski, 2 
Vet. App. 97, 100-01 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).  Furthermore, medical nexus 
opinions, even if supportive of the claim, may decline in 
probative value where, as here, the physicians and others 
submitting the statements on the veteran's behalf failed to 
discuss a number of relevant events that occurred both during 
and after service.  See, e.g., Elkins v. Brown, 5 Vet. App. 
474, 478 (1998); Black v. Brown, 5 Vet. App. 177, 180 (1993).

The relevant events ignored or not otherwise accounted for by 
the physicians and others submitting statements on the 
veteran's behalf include, as noted by the April 2000 VA 
examiner, the fact that the veteran did not actually start 
pursuing mental health treatment until after he was dismissed 
(fired) from his job as a social worker at the Patton State 
Hospital in California.  There are no psychiatric records 
preceding that date pertaining to anything other than the 
various attempts to rehabilitate him from his addiction to 
heroin.  This is evident both from his service medical 
records as well as the medical records pertaining to his 
treatment during the several ensuing years up until the time 
of his eventual termination of employment in 1992.  
Furthermore, said the VA examiner, the veteran received 
excellent performance ratings before starting to use illicit 
drugs while in the military, and although eventually 
discharged as a residual of that, he still managed to go on 
and maintain a high (3.8) grade point average when pursuing 
his education and even eventually obtaining a Master's Degree 
in his chosen field of social work.  It would not ordinarily 
be expected, said the VA examiner, for the veteran to have 
maintained that level of scholastic performance had he, in 
fact, been experiencing the severity of symptoms alleged 
during the intervening years after his discharge from the 
military.  Consequently, concluded the VA examiner, it was 
his clinical opinion that any Axis I psychiatric problems the 
veteran may currently be experiencing began after his service 
in the military ended.  The VA examiner even had his doubts 
about whether the veteran was greatly exaggerating the 
severity of his symptoms since the results of the diagnostic 
tests strongly suggested that he was.  But regardless of 
that, even though the VA examiner ended up making a diagnosis 
when all was said and done, he still did not etiologically 
link it to the veteran's service in the military.  And he was 
very emphatic in concluding that it could not be linked to 
service.  Therefore, since the VA examiner's objective 
clinical findings are far more consistent with the pertinent 
medical and other evidence of record-both from service and 
after, than are the contrary opinions of the others who 
submitted records and statements on the veteran's behalf, 
there is legitimate reason to favor the VA examiner's opinion 
over the others to the contrary, all things considered.

In addressing other relevant issues in this case, the VA 
examiner indicated there also is no cause-and-effect 
relationship between the veteran's chronic use of 
illicit drugs or alcohol and his current mental illness, 
regardless of the diagnosis.  As proof of this, the VA 
examiner cited the fact that the veteran denies any recent 
use of illicit drugs or alcohol-but his psychiatric symptoms 
have continued, nonetheless, long after he reports quitting 
using these substances.  Thus, as it is not objectively shown 
that his use of the illicit drugs or alcohol is proximately 
due to or the result of a psychiatric disorder related to his 
military service, he also is not entitled to service 
connection on this other, alternative basis.  See Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2002); see also 38 
U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. §§ 3.1(m) and (n).

In deciding whether any of the veteran's psychiatric 
disorders either were caused or exacerbated by his service in 
the military, it is the Board's responsibility and, indeed, 
fully within the Board's province and jurisdiction, to weigh 
the evidence and decide where to give credit and where to 
withhold the same and, in so doing, to accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), 
citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Obviously, this responsibility is particularly more difficult 
when, as here, medical opinions diverge.  And at the same 
time, the Board is mindful that it cannot make its own 
independent medical determination and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991). Here, though, for the reasons discussed above, there 
are.

The veteran has training in social work, so his personal 
written and oral testimony supporting his claim has some 
intrinsic probative value.  But his personal opinion may be 
reduced in probative value if, as here, the medical issues 
require very specialized knowledge and expertise.  And there 
is a contrary medical opinion also of record from a 
psychiatrist-which, for the reasons discussed, is even more 
probative than the medical opinions supporting the claim.  
See Black v. Brown, 10 Vet. App. 279 (1997); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
veteran also has a very definite personal interest in the 
outcome of this case, and while that is not reason, in and of 
itself, to discount the credibility of his allegations, it 
nevertheless deserves bearing in mind-particularly given the 
inconsistencies in the actual medical records when compared 
to statements he made to those who submitted evidence on his 
behalf.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 
(1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 
(1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  And 
since all of the remaining statements (from his ex-wife, 
sister, etc.) are from lay persons, they do not have any 
probative value insofar as addressing the determinative issue 
of medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
494, 494-95 (1992).


ORDER

The claim for service connection for an acquired psychiatric 
disorder, inclusive of paranoid schizophrenia, a 
schizoaffective disorder, major depression, and PTSD, 
is denied.



REMAND

As mentioned earlier, the veteran recently submitted a 
statement in August 2002 to initiate a timely appeal of the 
RO's July 2002 decision denying his claims 
for service connection for residuals of back, neck, and right 
knee injuries.  His representative also addressed these 
additional claims in a statement even more recently submitted 
in October 2002.  So the RO has to provide the veteran a SOC 
concerning these additional claims and give him an 
opportunity to "perfect" an appeal of these additional 
issues before they can be considered by the Board.  
See 38 C.F.R. §§ 19.26, 19.29, 19.31, 19.32, 20.200, 20.202, 
20.300, 20.301, 20.302, 20.303, 20.304, 20.305, 20.306.

In a precedent case involving similar facts and 
circumstances, Manlincon v. West, 12 Vet. App. 238 (1999), 
the Court held that the Board should remand these additional 
claims to the RO rather than simply referring them.

Accordingly, these additional claims hereby are REMANDED to 
the RO for the following development:

1.  Send the veteran an appropriate SOC 
concerning the additional issues of his 
purported entitlement to service 
connection for residuals of back, neck 
and right knee injuries.

2.  Give him the appropriate amount of 
time to "perfect" an appeal of these 
additional claims by submitting a timely 
Substantive Appeal (e.g., a VA Form 9 or 
equivalent statement).

3.  If, and only if, he perfects a timely 
appeal of these additional issues should 
they be returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning these additional claims the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



